EXHIBIT 99.11 REPORT ON VOTING RESULTS PURSUANT TO SECTION 11.3 OF NATIONAL INSTRUMENT 51-102 – CONTINUOUS DISCLOSURE OBLIGATIONS Following the Annual General Meeting of Pretium Resources Inc. (the “Company”) held on May 12, 2011 (the “Meeting”), and in accordance with section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations, the Company hereby advises of the following voting results obtained at the Meeting: Total Shareholder Voted by Proxy: Total Shares Issued & Outstanding: Total Shares Voted: Total % of Shares Voted: 42.98% Voting Results Matters Voted Upon For Against 1. Set the Number of Directors To set the number of directors at six (6) 2. Election of Directors The election of the following nominees asdirectors of the Company for the ensuing year or until their successors are appointed: C. Noel Dunn Ross A. Mitchell Joseph J. Ovsenek Robert A. Quartermain John Smith Tom S.Q. Yip For Withheld 34,428,520 34,418,520 34,428,520 33,695,100 34,428,520 34,418,420 4,000 3. Appointment of Auditors The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the Company and authorizing the directors to set their remuneration DATED this 16th day of May, 2011.
